March25, 2011 VIA ELECTRONIC TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 . RE: Alpine Series Trust (the “Trust”) File Nos. (333-75786) and (811-10405) Dear Sir/Madam: Pursuant to Rule 497(c) under the Securities Act of 1933, as amended, please find the XBRL-coded version of prospectus disclosure for the above-referenced Registrant as it pertains to its prospectus. The attached XBRL-coded prospectus disclosure is based on the disclosure found in the final form of Trust’s prospectus dated March 1, 2011 as filed on March 7, 2011 pursuant to Rule497(c). Sincerely, /s/ John Megyesi John Megyesi Chief Compliance Officer
